Title: To James Madison from Jonathan Roberts, 15 December 1815
From: Roberts, Jonathan
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Capitol Hill
                            Dec 15th 1815
                        
                    
                    I wishd to have calld upon you this evening to have brought to your notice the Name of Capt John Mullowny late of the Navy who is desirous of the appointment of Consul at Teneriffe or some Port in the South of France where it may be thought meet to make an appointment. Capt M. has shewn himself a man of great worth both as an officer & a citizen. Dismissd from the Naval service of which he was fond he applied himself to business with an ardor for which he is distinguishd & while he acquird wealth for him self has been the means of establishing the Pottery business & diffusing skill in it. He is in the vigor of ripe age & I should deem it fortunate for our country to have the services of such a man at a suitable post. It is his merit to have preserved his political principles which are republican tho’ a republican administration had the task of dismissing him from a service in which he had reputation & of which he was passionately fond. Yours with the truest esteem & Regard,
                    
                        
                            Jonathan Roberts
                        
                    
                